DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JENNIFER JANIVER,
                             Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D20-418

                          [February 11, 2021]

  Appeal from the State of Florida Department of Children and Families.
Case No. 1483815820, 19F-07930.

  Jennifer Janiver, Davie, pro se.

   Edmund M. Haskins, Assistant Regional Legal Counsel of State of
Florida Department of Children and Families, Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.